     Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 1 of 9




ATTACHMENT 1
                Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 2 of 9



Colleen Davis

Subject:             FW: Madej v. Yale Univ. et al. -- documents
Attachments:         declaration.pdf; exhibit-24.pdf; brief-letter.pdf




From: Jakub Madej <1.madej@lawsheet.com >
Sent: Monday, February 24, 2020 10:14 AM
To: Pat Noonan <PNoonan@ddnctlaw.com >
Subject: Madej v. Yale Univ. et al. -- documents

Hi Pat,

I e-filed all supporting documents except the memorandum of law. I hope to file that tomorrow but I can
email you a copy after the memorandum docketed, if you wish.

As I make sure I e-file documents correctly, find attached the two documents I motioned to file under seal.
Both files are encrypted with a password (sadbulldog) and contain unredacted copies of relevant documents.

I delivered a courtesy copy to Chambers with a brief letter explaining the case. The letter itself is not in the
docket but I attach a copy, in the interest of full transparency.

I'll answer your other email very soon Et separately.

Best,
Jakub

535 Fifth Avenue, 16th Floor I New York, NY 10017 I (646) 776-0066 I j.madej@lawsheet.com




                                                              1
                Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 3 of 9




Colleen Davis

Subject:              FW: Madej v. Yale




From: Pat Noonan
Sent: Wednesday, February 26, 2020 12:13 PM
To: 'Jakub Madej' <i.madei@lawsheet.com >
Subject: FW: Madej v. Yale

Hi Jakub,
I know you were planning to file your brief on Monday. I still don't have it. Can you send it? I need it in order to respond
to the arguments you are raising. I would rather not ask the judge for more time to respond to your brief due to the late
filing. If you have decided not to file a brief, just tell me that. Thanks.
Pat

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203 )457-5209(direct)
(203)314-4562 (cell)
(203)458-9168(office)

From: Jakub Madej <j.madei@lawsheet.com >
Sent: Sunday, February 23, 2020 10:12 PM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Subject: Re: Madej v. Yale

Hi Pat,

Good to hear from you. First, apologies for submitting the motion later than I originally told you. If I decided against
filing, I would've emailed you. I wouldn't want you to reschedule other plans for nothing if I just changed my mind.

This is my first electronic filing, which also happens to have multiple attachments. I upload them one by one, figuring out
how cm/ecf works.

I will file all supporting papers (memorandum, my affidavit, exhibits) electronically by 8:00am. You'll have access to them
through PACER but I'll send them you via email too.

I filed two motions to file under seal but I will send unredacted documents to you via email, in the interest of time. Also
by 8:00am.


Jakub

On Sun, Feb 23, 2020, 9:33 PM Pat Noonan <PNoonan@ddnctlaw.com > wrote:


 Hi Jakub,
                                                              1
              Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 4 of 9


I just received by email the motion for preliminary injunction, with the proposed orders and the two affidavits.
However, I do not have your brief or any other supporting papers. Can you please send them to me by email? Many
thanks.


Pat




Patrick M. Noonan


Donahue, Durham & Noonan, P.C.


741 Boston Post Road


Guilford, CT 06437


(203 )457-5209(direct)


(203)314-4562(cell)

(203)458-9168 (office)




                                                        2
                               Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 5 of 9



Colleen Davis

From:                                   Jakub Madej <j.madej@lawsheet.com >
Sent:                                   Monday, March 2, 2020 9:07 AM
To:                                     Pat Noonan
Cc:                                     Colleen Davis
Subject:                                Re: Madej v. Yale
Attachments:                            declaration-christelle-umubyeyi.pdf



Hi Pat,

Absolutely, it's not a problem. I attach it to this email. I sent it on February 20 in the message below. I hope
we won't have further issues with receiving emails but if we do, we will figure it out.


          TA4 1,,ro .4.41 4044(!W41
                          tIACiwntrit                                                         C:


                     "




  ..LOOMFOI




I do agree to the deadlines you proposed. I file a brief by March 5, and you file yours by March 17. I will file
a letter indicating our arrangements to Judge Hall later today.

Re: Rule26(f) report — exchanging disclosures at the same time is fine with me but, as I indicated earlier, I
prefer to hold an actual 26(f) conference, not just an electronic exchange of documents. What times would
work for this meeting over the next days and weeks?

Best,
Jakub




Best,
Jakub

535 Fifth Avenue, 16th Floor I New York, NY 10017 I (646) 776-0066 I 1.madei@lawsheet.com


On Fri, Feb 28, 2020 at 10:31 PM Pat Noonan <PNoonan@ddnctlaw.com > wrote:


 Hi Jakub,

We have one just one declaration, the one signed by Yiyuan Fang. There is a sealed declaration, which we can't access.
Therefore, can you please send us an unredacted copy of that one? We don't have it, and it would not seem to be an
onerous task for you to email it to us.


As you know, our brief is currently due on March 9. If you would like to change the date of the hearing, I'm available on
March 26 and 31. If you need a couple of more days to finish your brief, can we agree to a schedule in which you file


                                                                          1
                  Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 6 of 9


your brief by March 5, we file ours no later than March 17, and then the hearing is held either March 26 or 31? If that
schedule works for you, you are free to request it and indicate that we have no objection.


As to the Initial Disclosure, that is due at the same time as the Rule 26(f) report which is now due on March 20. We are
happy to exchange our Initial Disclosures then, provided you provide us with your Initial Disclosure on that same date.
Please let me know if this will work.


Pat


Patrick M. Noonan


Donahue, Durham & Noonan, P.C.


741 Boston Post Road


Guilford, CT 06437


(203)457-5209(direct)


(203)314-4562(cell)


(203)458-9168(office)


From: Jakub Madej <i.madeiglawsheet.com >
Sent: Friday, February 28, 2020 6:22 PM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Cc: Colleen Davis <CDavis@ddnctlaw.com >
Subject: Re: Madej v. Yale


Hi Pat,

Thanks for the reminder Colleen. Indeed, there are two different declarations.


          Ms. Fang's declaration has not been filed under seal. In fact, you attached an unredacted version of this very
          declaration. There is no other version of this declaration.

          Ms. Umubyeyi's declaration has been filed under seal. I sent an unredacted copy to Pat on Feb 24 I filed both
          versions with the Court, so the unredacted version should be available on the docket. This is the Feb 26
          declaration you asked about — I filed a motion to seal it a few days earlier and provided an unredacted version
          to Pat and Judge Hall the same day. Clerk put it on the docket on Feb 26, though.


As for the brief, I do intend to file it but I have not completed it yet. I am a pro se filer without any legal background — I
need to make sure I get everything right, hence the delay.


We originally agreed on March 2 as a convenient hearing date but the actual date is March 17, which gives you an extra
15 days versus the date I understood you are okay with. It is very likely I will file the brief by Sunday, March 1.


If you need some additional time, I may have an option that would satisfy both of us. For family reasons, I would prefer
to reschedule this hearing to a later date, for example March 26, 27, 30 or 31. But that would also give you additional
time to prepare. If you agree to one or more of these dates, I will file a letter with the Court asking to reschedule the
hearing. If you're interested in this, let me know which dates/times would work for you. If you file a request for
additional time before 10:00 am on Monday, I will likely submit a brief in opposition to your motion.
                                                               2
               Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 7 of 9


Lastly, I suggested a week ago we should exchange initial disclosures per rule 26(f) but you have not addressed this
issue yet. I would like to discuss this in person but I leave the country on March 5. The original message was from Feb
20; I hope you can find it in your inbox but I can forward it to you.


Best,


Jakub


535 Fifth Avenue, 16th Floor I New York, NY 10017 I (646) 776-0066 I i.madel@lawsheet.com


On Fri, Feb 28, 2020 at 12:33 PM Colleen Davis <CDavis@ddnctlaw.com > wrote:


 I am following up on the below e-mail from Pat. Please let us know if you plan on filing a brief. Although you had
 indicated that the memorandum would be filed by 8:00 a.m. on February 24, you have yet to file it. We would prefer
 not to request additional time to respond to your brief, but any further delay in filing may result in us having to do so.


Please also send us an unredacted copy of the declaration of Yiyuan Fang filed on February 26, which I have attached
here. We have the copy of the declaration of Yiyuan Fang filed with your motion for preliminary injunction on
February 23, which I also attach here. Correct me if I am wrong, but they appear to be two different declarations. If
you are in fact submitting two different declarations, please provide an unredacted copy of the redacted declaration
filed on February 26.


Thank you.


Colleen Noonan Davis, Esq.


 Donahue, Durham & Noonan, P.C.


741 Boston Post Road


Guilford, CT 06437


Tel: 203-458-9168


Fax: 203-458-4424


From: Pat Noonan <PNoonan@ddnctlaw.com >
Sent: Wednesday, February 26, 2020 3:59 PM
To: 'Jakub Madej' <I.madej@lawsheet.com >
Cc: Colleen Davis <CDavis@ddnctlaw.com >
Subject: RE: Madej v. Yale

Thanks for responding to that question. Can you also answer my question below, i.e. will you be filing a brief, and if so
can you do so today? Additionally, you have indicated that you would be sending me an unredacted copy of the two
sealed affidavits . I have the one from Ms. Umubyeyi, but not the other. Can you provide that one? Thanks.


Pat


Patrick M. Noonan


Donahue, Durham & Noonan, P.C.

                                                             3
             Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 8 of 9


741 Boston Post Road


Guilford, CT 06437


(203)457-5209(direct)


(203)314-4562 (Cell)


(203)458-9168(office)


From: Jakub Madej <i.madei@lawsheet.com >
Sent: Wednesday, February 26, 2020 12:46 PM
To: Pat Noonan <PNoonan@ddnctlaw.com >
Subject: Re: Madej v. Yale


Hi Pat,


I am finally responding to your question about witnesses. I don't expect to have witnesses at the hearing.


I will have some requests regarding documents and pre-hearing depositions — but I will send you a separate email
about this.


Best,


Jakub


535 Fifth Avenue, 16th Floor I New York, NY 10017 I (646) 776-0066 I i.madel@lawsheet.com


On Sun, Feb 23, 2020 at 10:17 PM Pat Noonan <PNoonan@ddnctlaw.com > wrote:


Thanks, Jakub. As it turns out, I am no longer available February 28, but I can participate in a hearing March 3 and 4.
Can you let me know how many witnesses you will have and their identities and the subject matter of their
anticipated testimony, as that will help in determining how much time the hearing will take. Once I have that, I can
decide who I will need to testify and I can then inform you of their identities. Thanks.


 Pat


Patrick M. Noonan


Donahue, Durham & Noonan, P.C.


741 Boston Post Road


Guilford, CT 06437


(203)457-5209(direct)


(203)314-4562(cell)


(203)458-9168(office)



                                                          4
             Case 3:20-cv-00133-JCH Document 50-1 Filed 03/19/20 Page 9 of 9


From: Jakub Madej <1.madej@lawsheet.com >
Sent: Sunday, February 23, 2020 10:12 PM
To: Pat Noonan <PNoonan@ddnctlaw.com >
Subject: Re: Madej v. Yale


Hi Pat,

Good to hear from you. First, apologies for submitting the motion later than I originally told you. If I decided against
filing, I would've emailed you. I wouldn't want you to reschedule other plans for nothing if I just changed my mind.

This is my first electronic filing, which also happens to have multiple attachments. I upload them one by one, figuring
out how cm/ecf works.


I will file all supporting papers (memorandum, my affidavit, exhibits) electronically by 8:00am. You'll have access to
them through PACER but I'll send them you via email too.


I filed two motions to file under seal but I will send unredacted documents to you via email, in the interest of time.
Also by 8:00am.


Jakub

On Sun, Feb 23, 2020, 9:33 PM Pat Noonan <PNoonan@ddnctlaw.com > wrote:


 Hi Jakub,

 I just received by email the motion for preliminary injunction, with the proposed orders and the two affidavits.
 However, I do not have your brief or any other supporting papers. Can you please send them to me by email? Many
thanks.


 Pat


 Patrick M. Noonan


 Donahue, Durham & Noonan, P.C.


741 Boston Post Road


Guilford, CT 06437


(203)457-5209(direct)


(203)314-4562(cell)


(203)458-9168(office)




                                                          5
